United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-901
Issued: November 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 3, 2010 appellant filed a timely appeal from an October 6, 2009 decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration without
a merit review. Because more than 180 days have elapsed between the most recent merit
decision of the Office dated July 2, 2009 to the filing of this appeal, the Board lacks jurisdiction
to review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 7, 2009 appellant, then a 30-year-old letter carrier, filed a traumatic injury claim
alleging duress on April 10, 2009 that triggered a “chemical imbalance in brain.” He did not
identify the nature of his claimed injury. Appellant stopped work on April 10, 2009 and did not
return.

Submitted with the claim were a May 5, 2009 duty status report and a May 11, 2009
accident report. On May 5, 2009 Dr. Sudhir Lingnurkar, a psychiatrist, noted examining
appellant on April 10, 2009. He diagnosed appellant as having a mood disorder and noted that
appellant sustained a previous closed-head injury due to an automobile accident. Dr. Lingnurkar
advised that appellant could not return to work. Appellant completed a portion of the report and
described the injury and body part affected as “acute psychosis initiated by subject to
stress/duress on the job (previous closed head injury).”
In the May 11, 2009 accident report, appellant’s manager stated that appellant did not
provide a statement or any documentation indicating that an accident occurred on April 10, 2009.
The manager also maintained that she had no knowledge of any incident related to an accident
occurring on April 10, 2009 or appellant being diagnosed with a closed-head injury at any time
during his employment.
The employing establishment controverted appellant’s claim in a May 15, 2009 letter,
asserting that the evidence did not show that he actually experienced a work-related incident in
the performance of duty that resulted in the claimed injury.
In a May 29, 2009 letter, the Office notified appellant that the evidence he submitted was
insufficient to support his traumatic injury claim and advised him of the evidence he needed to
establish his claim. It advised appellant that the evidence was not sufficient to establish that he
experienced an employment incident or factor alleged to have caused an injury and asked him to
respond to a questionnaire attached to the letter.
In a July 2, 2009 decision, the Office denied appellant’s traumatic injury claim on the
grounds that he failed to demonstrate that a specific event, incident, or exposure occurred at the
time, place and in the manner alleged.
Appellant submitted a July 2, 2009 progress note from Dr. Lingnurkar, who noted that
appellant was a former postal employee who became increasingly “disorganized and disturbed,”
unable to function and “very sad” due to “too many problems with his job.” Dr. Lingnurkar
advised that appellant feared his supervisor, who was “becoming more angry and irritable” and
treated him unjustly. He obtained a history that appellant was in a motorbike accident in
June 2006 resulting in a “questionable” closed head injury and leg and foot injuries.
Dr. Lingnurkar diagnosed appellant as having major depressive affective disorder and severe
psychosocial and environmental problems, rule out post-traumatic stress disorder and a mood
disorder secondary to the motorbike accident. He recommended continuing appellant’s
medication as well as extending disability leave for at least another three months.
Appellant submitted a June 20, 2009 response to the Office’s May 29, 2009 request for
information. He stated that his blood pressure rose immediately after his injury and he reported
directly to the hospital. Appellant answered “N/A” to the remaining questions relating to an
automobile accident, witness statements, injury history, delay in seeking medical attention, home
treatment and a description of his condition before seeing a physician.
In a July 13, 2009 appeal request form, appellant requested reconsideration. No evidence
accompanied the form.

2

In an October 6, 2009 decision, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was immaterial to the issue in the case and not
sufficient to warrant further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must either: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 Where the request for reconsideration is timely but fails to meet at
least one of these standards, the Office will deny the application for reconsideration without
reopening the case for a review on the merits.3
ANALYSIS
The Office’s July 2, 2009 merit decision denied appellant’s claim, finding that he did not
establish that the April 10, 2009 incident occurred at the time, place or in the manner alleged.4
Appellant requested reconsideration on July 13, 2009 but did not submit any assertions or
argument with his reconsideration request. His request did not identify a specific point of law
that was erroneously applied or interpreted, and it did not advance a relevant legal argument not
previously considered.
Appellant submitted additional evidence on reconsideration. In a June 20, 2009 response
to the Office’s May 29, 2009 information request, appellant did not provide any description of an
April 10, 2009 employment incident to which he attributed his claimed sustained condition. He
mentioned that heightened blood pressure was an immediate effect of his injury and that he
reported directly to the hospital thereafter; but he did not further address any incident occurring
on April 10, 2009 that gave rise to his claimed injury. The Board has held that the submission of
evidence, which does not address the particular issue involved, does not constitute a basis for
reopening a case.5 Although this is new evidence not previously considered by the Office, it is
not relevant because it did not address the issue upon which the Office based its denial of the
claim.
1

5 U.S.C. §§ 8101-8193.

2

E.K., 61 ECAB ___ (Docket No. 09-1827, issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

3

L.D., 59 ECAB 648 (2008).

4

To determine whether a federal employee has sustained a traumatic injury in the performance of duty, it first
must be determined whether the fact of injury has been established. Fact of injury consists of two components.
First, the employee must submit sufficient evidence to establish that he actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit evidence, in the form of
medical evidence, to establish that the employment incident caused a personal injury. See John J. Carlone, 41
ECAB 354, 356-57 (1989).
5

D.K., 59 ECAB 141 (2007).

3

Dr. Lingnurkar’s July 2, 2009 progress note diagnosed affective disorder and attributed
the condition to work-related problems, particularly appellant’s fear of his supervisor and unjust
treatment. He, however, did not provide any history of an April 10, 2009 incident, as alleged;
rather he noted the general allegation of unjust treatment. The underlying issue involves whether
appellant has established the occurrence of the April 10, 2009 employment incident to which he
attributes his claimed injury. Dr. Lingnurkar’s progress note is not relevant because he did not
address any such incident. As noted, the submission of evidence, which does not address the
particular issue involved, does not constitute a basis for reopening a case.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit
relevant and pertinent new evidence not previously considered. He, therefore, is not entitled to a
review of the merits of his claim.
Appellant argues on appeal that he was hospitalized immediately after his injury, he was
not predisposed to illness and that his physician felt that he needed to be hospitalized and treated
while he was unable to work. The Board only has jurisdiction to consider whether the October 6,
2009 Office decision properly denied further merit review of his claim. As explained, appellant
did not submit any evidence or argument in support of his reconsideration request that warrants
reopening of his claim for a merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

4

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

